COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00157-CV


Super Ventures, Inc. and Abu Tuarb        §   From the 355th District Court
Tariq
                                          §   of Hood County (C2012437)
v.
                                          §   June 23, 2016

Saiqa S. Chaudhry                         §   Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Super Ventures, Inc. and Abu Tuarb

Tariq shall jointly and severally pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Anne Gardner__________________
                                          Justice Anne Gardner